Citation Nr: 0033563	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-16 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury secondary to a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1975 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran's claim for 
service connection for residuals of a neck injury secondary 
to his service-connected right knee disability.  The veteran 
filed a timely appeal to this adverse determination.

When this matter was previously before the Board in October 
1999 it was remanded to the RO for further development.  The 
case is again before the Board for appellate consideration.


REMAND

The veteran has claimed entitlement to service connection for 
residuals of a neck injury, which he maintains are a result 
of an injury he sustained when his right knee gave way, 
causing him to fall on his neck and right shoulder.  After 
reviewing the veteran's claims file, the Board finds that 
further development is required. 

When this case was previously before the Board in October 
1999, it was remanded to the RO for further development.  
Specifically, the RO was instructed to contact the veteran 
and request that he provide the names and addresses of all 
health care providers, both VA and private, who had treated 
him for any neck disability since his separation from 
service, and to attempt to obtain copies of any such records.  
It appears that the RO has requested and received all such 
records.  

In addition, the RO was instructed to schedule the veteran 
for a VA examination to ascertain the nature and etiology of 
any current neck disorder shown to be present.  The RO was 
instructed to request that the examiner offer an opinion as 
to whether it was at least as likely as not that any 
currently diagnosed neck disability was attributable to the 
veteran's claimed fall as a result of his knee buckling.  In 
reviewing the veteran's claims file, including the April 2000 
VA examination report created in response to this directive, 
it appears that both the RO and the examiner complied with 
this instruction.  

In addition, the RO noted that additional disability 
resulting from the aggravation of a nonservice-connected 
condition is also compensable under 3.310(a).  Allen v. 
Brown, 7 Vet. App. 429, 448 (1995) (en banc).  Therefore, the 
RO was also instructed to ask the examiner to "render an 
opinion as to whether the veteran's fall(s) secondary to his 
service-connected right knee disability caused worsening of 
any currently found neck disability."  If such worsening was 
shown, the examiner was then to "set forth in detail" the 
degree of disability caused by this worsening.  However, upon 
review of the April 2000 VA examination report, it appears 
that the examiner did not comment on whether the veteran's 
neck disability had been aggravated by, i.e., caused or 
chronically worsened by, his right knee disorder.  

In this regard, the Board notes that in Stegall v. West, 11 
Vet. App. 268 (1998), the Court of Appeals for Veterans 
Claims (Court) held that a remand was necessary because the 
veteran's medical examination was inadequate, and because of 
the RO's failure to follow the Board's directives in a prior 
remand.  The Court further held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Id.  The Board regrets 
any further delay in this case.  However, in view of the RO's 
failure to follow all of the directives in the Board's 
October 1999 remand, the Board concludes that additional 
development of the record is required prior to appellate 
disposition.

In addition the Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the examiner 
who conducted the April 2000 VA 
orthopedic examination of the veteran's 
right upper extremity and cervical spine 
and request that this examiner provide an 
addendum to the April 2000 report.  The 
claims folder must again be made 
available to and be reviewed by the 
examiner.  Following a review of the 
records, including the examiner's own 
prior examination report, the examiner 
should then render an opinion as to 
whether any currently found neck 
disability was aggravated by (i.e. was 
caused by or chronically worsened by) the 
veteran's fall(s) secondary to his 
service-connected right knee disability.  
If such aggravation is shown, the 
examiner should then set forth, to the 
extent practicable, the degree of 
disability caused by this aggravation.  
If the examiner feels further examination 
is required then it should be scheduled.

In making this assessment, the examiner 
is hereby notified that, in the context 
of VA laws and regulations, a temporary 
worsening of symptoms of a disability 
subject to exacerbation is not indicative 
of an increase in the severity of the 
underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  
Rather, the service connected disorder, 
in this case, the veteran's right knee 
disability, must have caused or 
chronically worsened the veteran's neck 
injury.

2.  If the examiner who performed the 
April 2000 VA examination is not 
available, then the RO should schedule 
the veteran for a new VA examination by 
an appropriate medical professional to 
determine the nature and extent of any 
neck disorder currently suffered by the 
veteran.  This examiner should be asked 
to review the veteran's claims file, and 
then offer an opinion as to whether any 
currently found neck disability has been 
aggravated by (i.e., caused by or 
chronically worsened by) the veteran's 
fall(s) secondary to his service-
connected right knee disability, as 
discussed above.  Once again, if such 
aggravation is shown, the examiner should 
then set forth, to the extent 
practicable, the degree of disability 
caused by this aggravation.  

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  Any additional 
action required to comply with the notice 
and development requirements of the 
Veterans Claims Assistance Act of 2000 
should also be undertaken.  The RO should 
next readjudicate the issue of the 
veteran's entitlement to service 
connection for residuals of a neck injury 
secondary to his service-connected right 
knee disorder.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



		
	STEVEN L. COHN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



